This case presents error from the superior court of Pottawatomie county, and is an appeal from a final order of that court upon the motion of plaintiff in error to retax costs. Attached to the petition in error is a purported transcript of the record. There is neither case-made nor bill of exceptions; and, for these reasons, defendant in error has filed his motion to dismiss this proceeding.
This court has repeatedly held that the rulings of a trial court upon motion cannot be reviewed here, unless such matters are made a part of the record by bill of exceptions or case-made. In Bruner et al. v. Kansas Moline Plow Co.,24 Okla. 158, 103 P. 673, it was held:
"The only way that this court may re-examine the taxing of costs in the trial court is on appeal, by means of a bill of exceptions or case-made."
It follows that the motion to dismiss this case should be sustained; and it is so ordered.
All the Justices concur. *Page 303